UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4695


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MAKENANNON ALULA NEWSOME, a/k/a John Elvis Hughes,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Louise W. Flanagan,
Chief District Judge. (4:09-cr-00104-FL-1)


Submitted:   February 24, 2011            Decided:   February 28, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Makenannon        Alula    Newsome,         a/k/a       John      Elvis   Hughes,

pled guilty pursuant to a written plea agreement to possession

with intent to distribute fifty grams or more of cocaine base

(“crack”).         Newsome was sentenced to 140 months of imprisonment

within    his      properly-calculated            advisory    Sentencing            Guidelines

range    of     135    to     168    months      established          at     his    sentencing

hearing.        On    appeal,       counsel    has    filed       a    brief       pursuant    to

Anders v. California, 386 U.S. 738 (1967), asserting there are

no meritorious grounds for appeal, but raising the following

issue:     whether       the     district      court       imposed         an      unreasonable

sentence when it sentenced Newsome based on a 100:1 crack-powder

ratio.     The Government has filed a motion to dimiss.                                 For the

reasons that follow, we dismiss in part, and affirm in part.

              We      cannot     address      counsel’s       Anders         issue      or    the

sentencing issue raised by Newsome in his pro se supplemental

brief, however, because Newsome waived his right to appeal from

his sentence.          The record reveals that Newsome waived his right

to appeal his sentence, see United States v. Poindexter, 492

F.3d 263, 270 (4th Cir. 2007), this waiver was reviewed at his

plea    hearing,       see     United    States      v.    Broughton-Jones,             71   F.3d

1143, 1146 (4th Cir. 1995), and he knowingly and voluntarily

waived     his        right     to      appeal       his     sentence,             except     for

circumstances         not     raised    in    this    appeal.           United       States    v.

                                              2
Johnson, 410 F.3d 137, 151 (4th Cir. 2005); United States v.

Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).                              Thus, despite

de novo review, United States v. Blick, 408 F.3d 162, 168 (4th

Cir.   2005)      (stating     review    standard),          we     find     that     Newsome

validly waived his right to appeal.                      Accordingly, we grant the

Government’s motion to dismiss the appeal of Newsome’s sentence.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Newsome’s conviction.                         This court requires

that   counsel      inform     Newsome,      in        writing,      of    the     right     to

petition    the    Supreme     Court    of       the    United      States      for   further

review.     If     Newsome     requests      that       a   petition       be    filed,      but

counsel believes that such a petition would be frivolous, then

counsel    may    move    in   this     court      for      leave    to    withdraw         from

representation.         Counsel’s motion must state that a copy thereof

was served on Newsome.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the    court    and       argument       would      not      aid    the

decisional process.

                                                                     DISMISSED IN PART;
                                                                       AFFIRMED IN PART




                                             3